Title: Editorial Note: Rights of Man: The “Contest of Burke and Paine … in America”
From: 
To: 


    Rights of Man: The “Contest of Burke and Paine … in America”Editorial Note
    The way to make friends quarrel is to pit them in disputation under the public eye.
—Thomas Jefferson to George Washington, 16 Apr. 1784
[Jefferson’s] talents and Information I know very well and have Ever believed in His honor, Integrity, his Love of his Country, and His friends. I may Say to you that his Patronage of Paine and Freneau and his Entanglements with Characters and Politiks which have been Pernicious are and have long been a Source of Inquietude and anxiety to me.
—John Adams to Tristram Dalton, 19 Jan. 1797
What James Monroe called “the contest of Burke and Paine, as reviv’d in America,” bore a distinctly different character from its European counterpart. Burke’s Reflections on the Revolution in France and Paine’s Rights of Man, two of the most notable political tracts in the English language, set forth in memorable terms their authors’ commitment to diametrically opposed views of man and society. In England the heroic contest between these two eloquent  spokesmen was heralded when Burke announced his stand even before his Reflections provoked Paine’s scathing reply. Consistent with his inborn distrust of the people and his belief in a hierarchical ordering of society, he declared early in 1790 that the French had proved themselves the ablest architects of ruin that ever existed and that “an irrational, unprincipled … ferocious bloody and tyrannical democracy” had carried all before them. When his Reflections appeared a few months later and sold thousands of copies in England, France, Italy, and Germany, defenders of hereditary monarchy hailed its author as the champion of their cause. In the nature of things, with revolutionary flames sweeping through Europe and exciting the masses, Paine’s audience vastly outnumbered Burke’s, as shown by the numbers of editions and sales of copies.
But the effect of the European contest could not be gauged by the convictions, the enthusiasms, or the numbers of their respective audiences. In France, it was to be expected that such ardent supporters of the revolution as Jefferson’s friends the abbés Arnoux and Chalut would embrace Paine’s Rights of Man as a defense of the humane principles of 1776 and 1789, hoping it would do for the British people what Common Sense had done for America. So, too, with another friend, the Chevalier de Pio, who declared that he had burned all of his books save those by Locke, Sidney, Rousseau, and Paine—though he, like all diplomats, retained his Machiavelli. In England, it was to be expected that George III and Pitt would look upon Burke with grateful eyes, that a flood of pamphlets attacking him or praising Paine would issue from the presses, and that the workingmen’s clubs would welcome Rights of Man as their political testament. So also could it have been expected that Fox would approve and Liverpool deprecate Paine’s echo of the Jeffersonian doctrine that the earth belongs in usufruct to the living: “Every age and generation must be as free to act for itself, in all cases, as the ages and generations which preceded it… . Man has no property in man; neither has any generation a property in the generations which are to follow.”
On the European scene there were indeed few discernible or lasting consequences of this battle of the titans. Products rather than provokers of an age of revolution, Burke’s Reflections and Paine’s Rights of Man epitomized its agony and its opposed philosophies but did little if anything to alter the course of events. Their contribution was to express in unforgettable terms what already stood fixed in the minds of their adherents, confirming them in their beliefs and providing them with powerful weapons of propaganda. In England, with  even the workingmen’s clubs choosing the path of peaceful reformation, the most noticeable effect was the wave of prosecution of authors and publishers of writings thought to be subversive. When Rights of Man was first published in March 1791, with five other editions appearing in the next two months, the government seriously considered indicting Paine but refrained from doing so. When the second part appeared early in 1792, a royal proclamation was issued calling upon magistrates to search out and report upon authors and printers of seditious writings. The decree embraced all dissidents—Joseph Priestley, Horne Tooke, and others—but Pitt admitted it was aimed at Paine because his writings “struck at hereditary nobility … the destruction of monarchy and religion, and the total subversion of the established form of government.” Late in May Paine was indicted for seditious libel. When his trial was postponed, he fled to France and in December was tried in absentia as a “wicked, malicious, seditious, and ill-disposed person.” He was convicted of treasonable and seditious libel, declared to be an outlaw, and Rights of Man was suppressed. The persecutions against authors and publishers were severe, some being convicted and jailed. But the wave of hysteria aroused by the threat of subversive dangers soon began to subside. The contest of Burke and Paine in Europe was like another brilliant burst of flame added to the general conflagration already raging.
In America, where monarchy had been rejected, where the workingmen labored on farms rather than in factories, and where the press was free, Burke’s Reflections and Paine’s Rights of Man would certainly have aroused interest but would scarcely have provoked a national controversy in a time of peace and relative stability. Many of course would have taken their stand with Burke. But surely the majority of the American people, once so passionately aroused by Common Sense and still remembering its epochal effect, would have felt otherwise. Instead of becoming participants in an expanding European contest between an opponent of revolution and one who had contributed so dramatically to the winning of their own, Americans generally might have done no more than welcome Paine’s Rights of Man as another confirmation of their belief that they had opened a new era in human annals.
But one of those trivial accidents of history, big with unexpected consequences, decreed otherwise. What followed on this side of the Atlantic was not an echo of the European debate but a quite different kind of contest which aroused political passions all the more because it raised fundamental questions about the fate of the new experiment in self-government. Here the issue reached what Jefferson called “the holy cause of freedom,” a concept whose religious overtones suggest the dangers of those heresies and schisms against which he had warned even before entering office. Now, within a few days after Paine’s Rights of Man arrived in the capital, Jefferson became the unexpected and extremely embarrassed surrogate for Paine. John Adams found himself silently occupying the role of Burke, with John Quincy Adams as Publicola defending him and attacking Jefferson. The American version of the contest of Burke and Paine had personal and political consequences that were important and enduring.

I
The first printing of Rights of Man appeared in London on 22 February 1791, a date which prompted Paine to tip the dedication to the President into the first bound copies. That issue was recalled by the publisher within a few hours, but not until more than a hundred copies had been sold. Another publisher took over the sheets and brought out the first edition on the 16th of March. About four weeks later the first copies arrived in Philadelphia. One of these—Jefferson erroneously assumed it was the only one in the city-came into the hands of John Beckley, who lent it to James Madison. Being on the point of departing for New York, Madison passed it on to Jefferson with the request that it be returned to Beckley “within the day.” But Jefferson, having a mass of private and public business to attend to before he and Madison left on their northern journey, had not finished reading it when Beckley called for it. Beckley must already have initiated arrangements for publication, but he allowed Jefferson to retain the copy and, perhaps that day or the next, wrote a note instructing him to forward it to the printer when he had done with it. Jefferson promptly complied by sending it to the person whom Beckley had named. Urgency seemed to have marked every step taken since Beckley came into possession of the pamphlet. Unhappily for Jefferson, his own hasty compliance with Beckley’s request brought on one of the most embarrassing incidents of his life.
The note that Jefferson dashed off was addressed to Jonathan Bayard Smith, whom he mistakenly assumed to be the brother of the man destined to bring out the first American edition of Rights of Man, Samuel Harrison Smith. Jefferson later explained to Washington that he was “an utter stranger to J. B. Smith, both by sight and character.” There is no reason to doubt the statement, but it is remarkable that he did not know the man to whom his note was addressed. Smith was a prominent Philadelphia merchant. He had been a zealous supporter of the Revolution from the beginning and was active in civic and political affairs. He was a man of varied cultural interests, being a trustee of the University of Pennsylvania and of the College of New Jersey, of which he was a graduate. Both he and Jefferson were active members of the American Philosophical Society. The minutes of the Society are not clear as to whether both were present at the smaller meetings where they could scarcely have avoided becoming acquainted. But certainly both had been present a few weeks earlier at the large gathering of members who assembled in the Hall and marched to the German Lutheran Church for the memorial tribute to Franklin. Under these circumstances Jefferson’s certainty that he was  addressing a stranger is surprising, though perhaps his assurance arose from the nature of Beckley’s directions or from his own undeniable haste. But that he wrote under the conviction that he was addressing a stranger is confirmed by his error in presuming Jonathan Bayard Smith to be the brother instead of the father of the printer.
Samuel Harrison Smith was then nineteen years of age, four years out of college, and just about to begin his distinguished career as a publisher. It is not known whether he had his own printery at this time, but it seems most likely that the first American edition of Rights of Man was printed in the shop of Benjamin Franklin Bache, John Beckley’s close friend and political ally. On the 29th of April Bache’s General Advertiser carried this announcement:
In the Press, and speedily will be published by  Samuel Harrison Smith, and sold by all Booksellers in the City, Rights of Man, Being an answer to Mr. Burke’s attack on the French Revolution: By Thomas Paine author of Common Sense.
The work was indeed speedily issued. Smith’s advertisement had appeared on Friday. The following Tuesday, the 3rd of May, the General Advertiser announced that Rights of Man was that day published. Exactly one week had elapsed since Jefferson transmitted Beckley’s copy of the pamphlet to the father of the publisher.
Thus by Wednesday or Thursday at the latest, we may assume, Jefferson had received the three or four copies he had ordered. On opening the pamphlet, he was “thunderstruck,” as he later described his feelings to John Adams, to read the publisher’s preface. This unauthorized statement preceded even Paine’s dedication to Washington:
The following Extract from a note accompanying a copy of this Pamphlet for republication, is so respectable a testimony of its value, that the Printer hopes the distinguished writer will excuse its present appearance. It proceeds from a character equally eminent in the councils of America, and conversant in the affairs of France, from a long and recent residence at the Court of Versailles in the Diplomatic department; and, at the same time that it does justice to the writings of Mr. Paine, it reflects honor on the source from which it flows, by directing the mind to a contemplation of that Republican firmness and Democratic simplicity which endear their possessor to every friend of the ‘Rights of Man.’
Then, with the opening sentence of Jefferson’s note to Jonathan B. Smith omitted, there followed a direct quotation from the Secretary of State expressing extreme pleasure that with the republication of Rights of Man something at,  last would be said publicly against the “political heresies” that had sprung up in the United States.
In identifying the Secretary of State as the one who had transmitted “a copy of this Pamphlet for republication” and in omitting the explanation that this had been done at Beckley’s desire, Smith permitted his readers the plausible inference that it was Jefferson. who had sponsored publication of the pamphlet. The inference, perhaps born of youthful enthusiasm and inexperience, was no doubt unintended and certainly unwarranted, but it is not likely that any of Jefferson’s opponents in or out of government failed to embrace it. Also, Smith’s expressed hope that the Secretary of State would excuse the printing of the extract amounted in fact to a public admission that he had not sought or received permission to quote it. On this point, too, it is unlikely that contemporary readers made any allowance for Smith’s disregard of the proprieties. Indeed, subsequent commentators on the episode, in varying terms, have described Jefferson’s note to Smith as an indiscretion of the first magnitude for so experienced a politician. But under the circumstances it was quite natural for Jefferson to express pleasure at the republication of a work which he felt would counter principles and measures he deemed hostile to republican government. He had never made any effort to conceal his fears about the tendency of federal measures-even at times, so Hamilton declared, expressing himself without due regard for delicacy. There can be no doubt that Jefferson was extremely mortified to be brought onto the public stage where, as he told Washington, “to remain, to advance or to retire, will be equally against my love of silence and quiet, and my abhorrence of dispute.”
But while he genuinely abhorred public controversy, Jefferson’s expression of his political convictions even to a stranger was characteristic. The indiscretion—or, more precisely, the impropriety—was that of the publisher. Upon  young Smith, who admired Jefferson and sought only to pay tribute to his “Republican firmness and Democratic simplicity,” must be placed responsibility for bringing on the American contest of Burke and Paine with its dramatic intensification of existing political cleavages. The unintended effect was all the greater because the publisher nowhere referred to Jefferson by name. The note of which he printed an extract, Smith stated with obvious pride, was that of the Secretary of State. He thus gave to Jefferson’s private communication almost the status of an official commendation of Paine’s Rights of Man, transforming a personal opinion into a pronouncement ex cathedra—so it was interpreted by Publicola and many other of Jefferson’s opponents—that those cherishing different principles of government were guilty of heresy. This was Smith’s ultimate impropriety.
II
Thus introduced, Paine’s Rights of Man fell like a thunderclap on the quiet capital. The expressions of the Secretary of State more than the pamphlet itself, we may be sure, took precedence in the political gossip of the boardinghouses, the taverns, and the Philadelphia dinner tables. The first to make their resentment manifest were those whom Jefferson described in his letter to Washington as “some Anglomen” who thought his sanction of Paine’s antimonarchical ideas would give offense to the British government. The President, he had good reason to know, could not fail to identify the principals among those to whom he alluded—Adams, Jay, Hamilton, Knox, and many of the Cincinnati. To the Secretary of the Treasury and his supporters in Congress, already concerned about Jefferson’s apparently growing influence with Washington, his aspersions on heretics were compounded by another vexing question. Had the President himself sanctioned Paine’s dedication and thus lent his official patronage to the work? Even if Washington had been in the capital, the question could scarcely have been put directly to him.
But the British agent, George Beckwith, whether acting on his own initiative or being prompted by his American advisers, sought the answer from the President’s secretary, Tobias Lear. This occurred at Martha Washington’s soiree on Friday the 6th of May, three days after Rights of Man appeared in the bookshops. The feelings that had been aroused are clearly reflected in the verbatim account Lear gave to the President of his conversation with the British agent. He said it might furnish Washington with a moment’s amusement:
B[eckwith]. Have you seen Mr. Paine’s pamphlet in answer to Mr. Burke?
L[ear]. I have not yet been favored with a perusal of the work; but have read some extracts from it which have been published in the papers.

B. I observe Mr. Paine has dedicated it to the President.
L. So I understand.
B. I am very much surprized at it; for it is always thought that the person to whom a book is dedicated approves the sentiments therein contained, as well as their tendency, and I should hope that everything in that Book did not meet the President’s approbation.
L. Why?
B. Because there are many things in it which reflect highly on the British Government and Administration, and as it is dedicated to the President, it may lead to a conclusion that he approves of those things, and that the Author has his sanction for publishing them. Had Mr. Paine dedicated this pamphlet to General Washington, it would then have been considered as addressed to him in his personal capacity, and would not have excited the same ideas that are produced by its being dedicated to the President of the United States; for I believe it will appear somewhat singular, that a Citizen of the United States should write and publish a book in a foreign Country, containing many things highly disrespectful to the Government and Administration of the Country where he writes, and dedicate that book to the Chief magistrate of his own Country. It will naturally appear to the world that, from the dedication, it meets the approbation of the Chief Magistrate of the Country whereof the writer is a citizen, and I therefore conceive that Mr. Paine has not, in this instance, treated the President with that delicacy which he ought.
L. As I have not read Mr. Paine’s book I can say nothing with respect to the sentiments or tendency of it relative to the Government and Administration of Great Britain. But it is well known that the President could not have seen it, or have had any knowledge of its contents before it was published, it would therefore be absurd to suppose, merely from the circumstance of its being dedicated to him, that he approves of every sentiment contained in it. Upon this ground, a book containing the most wicked or absurd things might be published and dedicated to the President without his knowledge, and this dedication would be considered as his having given his sanction to them. Or, a book might be written under the circumstances which you have observed that Mr. Paine’s is, and contain many unjust and unjustifiable strictures upon the government and governors of the Country where the writer resides, and a dedication of it to the Chief Magistrate of his own Country would, according to your idea, cause such chief Magistrate to be considered as the patron of its author and the abettor of its sentiments.—If Mr. Paine has, in this instance, not acted with that delicacy and propriety which he ought, he must answer for it himself to those who are authorized to call him to an Account.
B. True! But, I observe, in the American Edition, that the Secretary of State has given a most unequivocal sanction to the book, as Secretary of State. It is not said as Mr. Jefferson.
L. I have not seen the American, nor any other edition of this pamphlet. But I will venture to say that the Secretary of State has not done a thing which he would not justify.
B. On this subject you will consider that I have only spoken as an individual and as a private person.
L. I do not know you, Sir, in any other Character.
B. I was apprehensive that you might conceive that, on this occasion, I meant to enter the lists, in more than a private Character.

At that moment some members of the Cincinnati entered the room “in form” to pay their respects to Mrs. Washington and the conversation ended.
But this was only a prelude to what Lear was able to report about the events of the next day. On Saturday the 7th Edmund Randolph and his wife dined informally with Mrs. Washington. After dinner Lear repeated to the Attorney General the substance of his conversation with Beckwith. Just as he concluded, someone called at the door for Randolph, who accompanied the caller to Mrs. Trist’s boardinghouse. Some members of the Virginia delegation, including Madison, resided at her establishment. So did Colonel Beckwith. The circumstances suggest that Randolph may have been called away from the small gathering at Mrs. Washington’s because of concerns aroused by Jefferson’s commendation of Rights of Man. At any rate, while Randolph was at Mrs. Trist’s, Beckwith came in and raised with him the same questions he had put to Lear. He must have done so in more explicit terms, for Randolph went at once to inform Jefferson. From Randolph, perhaps from others as well, Jefferson must have learned how “open mouthed” Hamilton and Beckwith were in thinking his note “likely to give offense to the court of London.” He surely would have agreed with Madison in thinking this a ridiculous fear. Beckwith himself, perhaps on advice from Hamilton, soon backed away from the position he had taken. The following Friday, again at Mrs. Washington’s soiree, he called Lear aside, expressed apprehension that he might have appeared too much concerned about Paine’s pamphlet, and repeated that he had only given his opinion as a private individual. He did not bother to report to Dorchester or Grenville his earlier concern about the presumed affront to the British court.
But a more important object of Randolph’s visit to Jefferson that Saturday evening was to put to him the question that Beckwith was far from alone in asking. Had he, as Secretary of State, authorized publication of his note to Smith? On obtaining the answer, Randolph sought out the President’s secretary that same evening. The next day Lear was able to report to the President that the Secretary of State had given the Attorney General this assurance:
Mr. Jefferson said that so far from having authorized [‘publication of the extract from his note which appeared prefixed to … Paine’s Pamphlet’], he was exceedingly sorry to see it there; not from a disavowal of the approbation which it gave the work; but because it had been sent to the Printer, with the pamphlet for re-publication, without the most distant idea that he would think of publishing any part of it. And Mr. Jefferson further added, that he wished it might be understood that he did not authorize the publication of any part of his note.
Jefferson of course could assume from Randolph’s role as intermediary that Lear would report this much to Washington. But, acutely embarrassing though it was, he had no alternative except to explain himself to the President in his own words. The next day, Sunday the 8th, Jefferson gave a full and explicit account to Washington. The letter was one of his weekly official reports, but there was no public event to discuss except the mortifying situation in which he found himself. He frankly acknowledged that in writing the note he had had the author of Discourses on Davila in mind and thought it unquestionable  that Adams would regard the charge of political heresy as meant to injure him in the public eye. But, he declared, Adams was his friend, one of the most honest and disinterested men alive, and even after his apostasy to hereditary monarchy and nobility, they differed, but differed as friends should. Since this undoubtedly was the way Jefferson believed friends should treat their political differences, it is possible—as he asserted in his letter to Madison the next day—that in conversation he made free to tell Adams he was a heretic. But it was one thing to do this in private and quite something else to say it in print for the whole nation to read. Knowing Adams as he did, Jefferson correctly assumed that he would regard the charge of heresy as aimed at himself. “I have just reason, therefore,” he wrote Madison, “to think he will be displeased.” The conclusion was well grounded.
III
The Vice-President and Mrs. Adams left Philadelphia for Braintree on Monday the 2nd of May, the day before Smith’s edition of Rights of Man came from the press. But copies of the London edition had become available a few days earlier and so Adams had been able to read the pamphlet before departing. Since that edition carried no endorsement by the American Secretary of State, his response to it was directed at the author’s performance alone—and was even more emphatic than the opinion he held of Common Sense. Benjamin Rush had asked Adams what he thought of Rights of Man—knowing already the substance of the answer—and Tobias Lear, who happened to be present, gave the President a graphic account of the response. “After a little hesitation,” he wrote, the Vice-President “laid his hand upon his breast, and said in a very solemn manner, I detest that book and its tendency from the bottom of my heart.” Writing after the appearance of Smith’s edition, Lear added: “This publication of Mr. Jefferson’s sentiments respecting Mr. Paine’s pamphlet will set him in direct opposition to Mr. Adams’s political tenets.”
No one was more acutely aware of this than Jefferson himself. Sometime before his own departure from the capital on the 17th of May he endeavored to conciliate his old friend by sending an indirect message through the Secretary of War. Though its nature may be gauged only as relayed by Knox, it clearly agreed in substance with the explanation Jefferson had already given the President. Knox reported to Adams that Jefferson had assured him the note to Smith was never intended for publication but had been written as a kind of apology for the detention of the pamphlet “longer than the impatience of the  printer would admit.” In making it clear that this had been a borrowed copy yielded up at the printer’s insistence, Knox reflected Jefferson’s desire to emphasize his role as a mere channel of communication and to repudiate that of sponsor into which he had been cast by political opponents. So also with respect to the charge of heresy. “Perhaps,” Knox added, “the political heresies mentioned in the preface to the American edition of Paynes pamphlett … may occasion some uneasiness… . But if this idea was aimed at your doctrines it ought not to create a moments pain. Conscious as you are, of the invariable pursuit of the public happiness, regulated by the sober standard of reason, it is not the desultory ebulition of this, or that man’s mind that can divert you from your object. For while human nature shall continue its course according to its primary principles, there will be a difference of judgment upon the same objects even among good men.” Knox had not been prompt in passing the message along, but the assurance it contained and the appeal not to let differences of opinion be divisive reveal Jefferson’s prompting hand and his conciliatory purpose.
Adams did not so interpret the message. The death of his good friend Dr. Richard Price, he replied to Knox, had hurt him “more than the little flickerings of Politicks.” Then, revealing both his sensitiveness to the charge of heresy and his conviction that it had been inspired by Jefferson’s political ambition, he added:
The Preface to Paine’s Nonsense has occasioned much Speculation. It is thought rather early for Electioneering. My head I thank God is not easily diverted from its Views nor my heart from its Resolutions; and therefore neither Paine nor his Godfather will much affect me, and I believe they will affect the Public as little. It only grieves me that a Character who stood high is so much lowered in the public Esteem.
The character for whom Adams grieved was assuredly not the author of Rights of Man, but the one whom he designated as Paine’s godfather. Abigail Adams, no less positive, echoed her husband’s views. Everywhere, she wrote to Martha Washington in a glowing account of their homeward journey, they beheld the face of peace and contentment and found the people happy and satisfied with their government. But she noted the exceptions: “There are however two inhabitants (envy and jealousy) who are not perfectly content, but as they are characters for whom I have an utter aversion I can only pitty their folly and avoid them.” With her husband publicly accused of heresy, the politically  astute wife of the Vice-President felt no need to name the two inhabitants or to identify the object of envy as the second highest office in the land.
The Adamses were far from alone in believing that the charge of heresy was born of political ambition. But Jefferson’s concern over Adams’ “apostacy to hereditary monarchy and nobility” had arisen even before the new government was formed or either of them held office under it. The seeds of their political differences were planted at least as early as the time of Shays’ Rebellion and soon germinated with the appearance of Adams’ Defence of the Constitutions of Government of the United States in 1787. Jefferson regarded that formidable treatise as incontrovertible evidence of Adams’ belief in monarchy. This conviction was steadily reinforced by all he had observed of Adams’ writings and conduct after his return from Europe. In 1790, while passing through Philadelphia on his way to assume office, he discussed with Benjamin Rush the change that both had observed in Adams’ political principles. This was a month before Discourses on Davila began appearing in the Gazette of the United States. These essays, coming from the pen of the Vice-President and being published in newspapers over a period of a year, disturbed Jefferson even more than Adams’ Defence had. Rush, always candid and a devoted friend of both men, did not hesitate to tell Adams of his and Jefferson’s concern. “In my notebook I have recorded a conversation that passed between Mr. Jefferson and myself on the 17th of March, of which you were the principal subject,” he wrote. “We both deplored your attachment to monarchy and both agreed that you had changed your principles since the year 1776.” In a lengthy reply in which he deplored the stupid and mulish systems of the Ancient Dominion, Adams made no allusion to Rush’s conversation with Jefferson. But he denied then  and always that he had ever advocated monarchy as a form of government for the United States. Jefferson, however, never surrendered his conviction. “Can any one read Mr. Adams’s defence of the American Constitutions,” he asked late in life, “without seeing that he was a monarchist?”
With Congress in recess and most members returned home, with the President, the Vice-President, and all heads of department save the Secretary of War absent from the capital, and with such seekers of political intelligence as John Beckley and George Beckwith touring New England, the angry passions aroused by Jefferson’s charge of heresy seem to have quieted down. Only a few squibs in the newspapers, aimed at Burke or Paine according to the editors’ preferences, had appeared by the time Jefferson left on his month’s journey to the northward. Before departing, he wrote to his English friend Benjamin Vaughan, expressing confidence that even suppression of Rights of Man could not prevent the ultimate reform of the British system of government. “We have some names of note here who have apostatised from the true faith,” he acknowledged, “but they are few indeed, and the body of our citizens are pure and insusceptible of taint in their republicanism.” This, however, was confidence based on hope and intended for English consumption. Proof of its validity had to await the next phase of the American contest of Burke and Paine. That, unlike the first, was not confined to the partisan gossip of the capital but was waged in the newspapers of the nation.
IV
It was on Wednesday the 8th of June, with the publication in Benjamin Russell’s Columbian Centinel of the first of eleven essays signed Publicola, that the contest moved from the more or less hidden maneuvers in the capital to the wider field of national debate. In his opening number Publicola paid tribute to Burke and Paine as illustrious characters equally devoted to the cause of liberty, but he found the former’s indiscriminate censure of the National Assembly as objectionable as the unqualified praise bestowed upon it by the latter. Thus assuming the role of an impartial seeker of truth, Publicola then turned his attention to the preface of Rights of Man containing the note of the Secretary of State, which he said had been published in most newspapers. “I am somewhat at a loss to determine,” he wrote, “what this very respectable gentleman means by political heresies. Does he consider this pamphlet of Mr. Payne’s as the canonical book of political scripture? As containing the true doctrine of popular infallibility, from which it would be heretical to depart in one single point… . I have always understood, Sir, that the citizens of these States were possessed of a full and entire freedom of opinion upon all subjects civil as well as religious; they have not yet established any infallible criterion of orthodoxy, either in church or state: … and the only political tenet which they would stigmatize with the name of heresy, would be that which should attempt to impose an opinion upon their understandings, upon the single principle of authority.” The people, Publicola declared, were not disposed to rally around the standard of any man. But if Paine were to be adopted as the holy father of their political  faith and Rights of Man be taken as “his Papal Bull of infallible virtue,” then this testament of orthodoxy should be examined and if found to contain many spurious texts, false in their principles and delusive in their inferences, the apocryphal doctrines should be expunged. Publicola closed his first essay on a note of civility. Both Paine and Jefferson were entitled to the gratitude of their country. As for the latter: “He is a friend to free inquiry upon every subject, and he will not be displeased to see the sentiments which he has made his own, by a publick adoption, canvassed with as much freedom as is consistent with the reverence due to his character.”
In the Columbian Centinel for the next two months Publicola canvassed the sentiments of Rights of Man on a high level of public discourse, but with little reverence either for its ideas, its author, or its presumed sponsor. His style was restrained, his analyses of Paine’s arguments cogent, and his frequent allusions to the American system of government laudatory. Paine was not only flagrantly in error in denying the existence of a British constitution, but had been proved so when the glorious Congress of 1774 defended their rights “by the immutable laws of nature, the principles of the English Constitution, and the several charters or compacts.” While Paine asserted that the National Assembly, exercising the whole power of the nation, could do anything, he had also declared that it could not alter the constitution or bind future generations. But, Publicola insisted, while the British people had “delegated their whole collective power to a legislature, consisting of a king, lords, and commons” and had included even the power of altering the constitution, neither a mere “mechanical horror against the name of a king, or of aristocracy, nor a physical antipathy to the sound of an extravagant title, or to the sight of an innocent riband” could justify a people in laying violent hands upon so excellent a constitution. Its most serious defects arose not from inherent dangers, except in the matter of representation, but from a universal venality and corruption pervading all classes of men. The constitution may have been violated by tyrants—monarchical, aristocratical, or democratical—but it was always necessary to return to the foundation of natural and unalienable right. The American people, the most enlightened and most virtuous on the globe, had demonstrated this. For sixteen years they had endured tyrannical abuse and, being driven at last to separation, had recited their sufferings to the world to show how the misuse of delegated power had violated their natural rights. Even “the venerable character who drew up this declaration, never could believe that the rights of a nation, have no other limits, than its powers.” The American Constitution united all of the advantages of those of France and England while avoiding the evils of both. Yet its delegation of the amending power to Congress and the state legislatures was, “according to the ideas emanating from Mr. Paine, and coming to us at the same time by reflection from the Secretary of State, … a very dangerous political heresy.” So also with the location of power to make war and peace—“not the first instance in which Mr. Paine’s principles attack those of the constitutions of his country.” But, Publicola concluded, if the principles advocated by the author of Rights of Man should in any instance be founded upon eternal truth, they should be respected. As for himself, he remained unconvinced of Paine’s infallibility. Let  the people, he urged, therefore “remain immovably fixed at the banners of our constitutional freedom, and not desert the impregnable fortress of our liberties, for the unsubstantial fabrick of visionary politicians.”
Thus did Publicola hurl the charge of heresy back at Jefferson, characterizing him at the same time as a visionary politician. His essays were not intended as a defense of Burke’s Reflections or even of the particular form of the British constitution. Nor was Paine himself the primary object of attack. It was the prefatory note to Rights of Man which provoked Adams’ cogent analysis of the pamphlet, making the Secretary of State the real target. This is indicated in the opening essay and proved by all that followed. Had not Jefferson, a friend to free inquiry upon every subject, civil and religious, hailed Paine’s reply to Burke as the canonical book of political scripture? But had the people not refused to establish any infallible criterion of orthodoxy, either in church or state? Was not the only political tenet they would stigmatize as heretical one which imposed opinions solely on the basis of authority?
The questions were rhetorical but their intent was clear. Publicola based his attack on propositions the American people had pronounced self-evident. He appealed to the concept of natural, inalienable rights by which the nation had justified its existence and on which, as an immutable foundation, all forms of government rested. In asserting that the legitimate object of all government was to promote the happiness of the people, Publicola only echoed the rhetoric of the revolutionary generation. In tracing principles of right and justice back many centuries to the customary law of the Anglo-Saxons, he reflected opinions Jefferson himself had expressed about the earlier and uncorrupted British constitution. And in declaring that the only security against tyrannical abuses of delegated power lay in the honesty and enlightened spirit of the people, he consciously or unconsciously paraphrased the view expressed in Notes on Virginia that it is “the manners and spirit of a people which preserve a republic in vigour.” In these and other respects Publicola astutely chose the common ground. His purpose, he declared, was to examine those ideas set forth in Rights of Man “which are supposed to be directly opposite to principles acknowledged by the constitutions of our country.” In other words, it was the Secretary of State who, in the name of orthodoxy and by an authoritarian pronouncement, had given official sanction to political heresy.
Standing on this solid ground of generally accepted principles, Publicola put Jefferson’s defenders at a disadvantage, thereby turning the contest of Burke and Paine into an intensely partisan newspaper war marked by angry personal abuse. The essays, Benjamin Russell declared, had been reprinted in all of the most respectable newspapers to the southward. “His animadverters, not answerers,” he added, “swarm like Bees; and, like Drone-Bees, they only buz.” Brutus in the Columbian Centinel and Agricola, A Republican, The Ploughman and The Watchman in the Boston Independent Chronicle were among those who sought to answer Publicola by charging him with advocating monarchy and aristocracy. In Massachusetts, in Pennsylvania, in Virginia, and elsewhere the  numbers and the anger of those making the charge were all the greater because most people shared Jefferson’s belief that John Adams was Publicola. When this was asserted in the newspapers, Benjamin Russell felt obliged to assure the public that the Vice-President had “no more concern in the publication, than the author of ‘Rights of Man’ himself.” Jefferson believed this to be an equivocation. The denial was not generally credited, he asserted, because Adams himself had not made it and because the style and sentiments indicated that Publicola and the author of the Defence and of the Discourses on Davila were the same.
The “host of writers” who had arisen to defend Paine and Jefferson caused Publicola to add a final essay to the ten already published. Since these had “called forth a torrent of abuse, not upon their real author nor upon the sentiments they express, but upon a supposed author, and supposed sentiments,” Publicola felt obliged to deny that the Vice-President either wrote or corrected them or gave his sanction to any opinions he had advanced. Further, the essays did not, as one of his attackers had asserted, “‘go to the press under the assumed patronage of his son.’” With this emphatic denial, Publicola then challenged all who had written “in support of Mr. Paine’s infallibility, to produce a single passage … which has the most distant tendency to recommend either a monarchy or an aristocracy to the citizens of these States.” He had never intended, he asserted, to defend the corruptions of the British system, or even to support its principles in theory except insofar as these had been incorporated in the American Constitution.
The challenge could not be successfully met on the ground chosen by Publicola, but this did not affect the outcome. John Adams stood fixed in the public mind as Publicola, and some thought Jefferson himself had written the attacks by Brutus, Agricola, Philodemus, and others. Thus the lines were drawn, with the Vice-President and the Secretary of State placed in public confrontation over fundamental principles of government. The merits of Publicola’s arguments were virtually ignored by the press, while Adams in the general view could not escape the stigma of political heretic. “It is a circumstance highly honourable to the political character of our country,” proclaimed an editorial in Brown’s Federal Gazette, “that an host of enlightened writers have arisen, in every part of the United States, to oppose the abominable heresies of Publicola.” The opinion was quoted or echoed in many other newspapers throughout the country. Russell’s Columbian Centinel and Fenno’s Gazette of the United States were the principal journals to take a stand on the side of Publicola. The bitter partisan warfare continued throughout the summer and, as the opening of the Second Congress approached, it became clear that the American contest of Burke and Paine had produced some very significant results, personal and political.

V
The first and most obvious consequence was that the long-standing political divergencies of Adams and Jefferson were confirmed and brought to the point of open rupture. Jefferson knew at the outset that his charge of heresy would be interpreted both by Adams and the public as aimed at the Vice-President, and he vainly hoped that publication of his note would be little noticed. But on his return from the northern journey, after reading several numbers of Publicola and finding himself charged with having sponsored Rights of Man and proclaimed Paine’s infallibility, he finally brought himself after much agonizing to appeal to Adams not to misconstrue his motives merely because Publicola and a host of writers had placed them as antagonists on the public stage. His explanation of the origin of his note was essentially the same as that he had given to Washington. He frankly acknowledged that he and Adams differed about the best form of government, but they differed as friends should. Perhaps to spare Adams’ feelings, he did not indicate that the charge of political heresy had been inspired largely by Discourses on Davila or that he, like most others, had assumed Adams to be Publicola. The main thrust of his letter was conciliatory, written from a conviction that truth, between candid minds, could never do harm.
Adams graciously accepted this explanation of Jefferson’s motives. He professed not to know what form of government Jefferson preferred and, like Publicola, challenged anyone to find anything in his writings advocating the establishment of a monarchical system for the United States. But, far from placing responsibility for the bitter contest where Jefferson had, he traced it back to the “Striking … recommendation” of Rights of Man which had been so industriously propagated throughout the country. This, he asserted, had led the public to regard it as a direct and personal attack upon himself. To be sure, Adams blamed the misconduct on the printer for having sown the seeds of more evils than he could ever atone for. But while this was a regrettable breach of confidence, he made it clear that the printer had only exposed to the public the true source of all of the bitter consequences. The question asked everywhere, he insisted, “was What Heresies are intended by the Secretary of State?” And everywhere the answer propagated by press and partisans was false. It was Jefferson’s charge of heresy and his sponsorship of Rights of Man, Adams clearly believed, that had brought on a display of ambition, intrigue, and unbridled political rivalries which he regarded as the most alarming he had ever witnessed. In citing particular evidences of these partisan animosities, he was careful to confine his observations largely to the “Stone House Faction” of Boston, led by John Hancock and Samuel Adams, and to indicate that it was the former who was seeking election as Vice-President. It was in this state of things, after his enemies and rivals had set up a hue and cry against him, overwhelming him with “floods and Whirlwinds of tempestuous abuse, unexampled in the History of this Country,” Adams declared, that Publicola had come forward. He supposed his defender had done so because he thought Paine’s pamphlet—and, by implication, Jefferson’s recommendation of it—had been “made Use of as an Instrument to destroy a Man, for whom he had a regard, whom he thought innocent, and in the present moment of some importance to the Publick.” The long letter revealed how deeply Adams had been hurt, but he closed with an affecting reaffirmation of his long-standing friendship and esteem for Jefferson. “It was high time,” he declared, “that you and I should come to an explanation with each other.”
But the effort of the two men to achieve a friendly understanding failed. Adams’ supposition that Hancock was his arch-rival may only have been intended to spare Jefferson’s feelings, for it was the Vice-President and the Secretary of State—as Jefferson had pointed out and as the public at large knew full well—who had been brought on stage as political antagonists, not Adams and Hancock. Adams of course understood this. His letter to Henry Knox had named Jefferson godfather to Paine because of his commendation of Rights of Man and had held him, not Hancock, guilty of premature electioneering. His circumlocution may have been accepted for what it was had he not traced all of his sufferings to the charge of heresy which his enemies and rivals had employed as an instrument to destroy him politically. Thus, his argument implied, the weapon had been forged by Jefferson and the Janizaries who had wielded it and every other kind of falsehood had called forth Publicola as the valiant defender of his innocence. This, added to Publicola’s indictment of the Secretary of State as official sponsor of Paine’s heresies, was more than Jefferson could accept in silence.
Aroused to the point of indignation, he replied by naming Publicola as “the real aggressor in this business,” knowing as he did so that John Quincy Adams was the reputed author of the essays. It was Publicola, he declared, who had misconstrued “a figurative expression” in his note and had brought him before the public by name. This, not the publication of his note, had provoked a host of writers to attack the Vice-President on the presumption that he was Publicola. Jefferson was incorrect in saying that not a single word had been published on the subject until the appearance of Publicola, but his account of the first phase of the contest was nearer the truth than Adams’ version. Publicola, selecting as his target the one who had made the charge of heresy, had indeed provoked the responses of Brutus and a host of others throughout the nation. But in his effort to exculpate himself and to place responsibility upon Publicola, Jefferson did so at the expense of truth when he declared to Adams: “Indeed it was impossible that my note should occasion your name to be brought into question; for so far from naming you, I had not even in view any writing which I might suppose to be yours.” This was in direct contradiction to what Jefferson had told the President only a few days after his note appeared at the head of Rights of Man. In writing that note, he frankly admitted, he not only had in mind Adams’ Discourses on Davila but also, long before Publicola aroused a storm of controversy, he was certain Adams would interpret it as aimed at himself.
Adams, who was neither pleased nor persuaded by the argument that his son was the aggressor and that Jefferson was “as innocent in effect as … in intention,” did not deign to reply. The personal and political rift between the two old friends grew wider and deeper, making impossible a resumption of  their friendship until Benjamin Rush brought them together twenty years later. Even then, although they closed their careers with the most elevated exchange of political and philosophical correspondence in American literature, they never truly succeeded in recapturing their earlier trust and confidence—or in explaining themselves to each other.
The national debate between Publicola and his adversaries thus fixed John Adams in the public mind, however unjustly, as an advocate of a monarchical form of government for the United States. In consequence, as James Monroe saw immediately, Jefferson’s stature as a champion of the republican cause had been vastly magnified. Looking ahead to the coming elections when public opinion would disclose itself, he pointed out that Jefferson had been given an opportunity to cast his aid and talents on the popular side of the scales. Jefferson’s political sentiments had never been questioned, Monroe concluded, but they had been “made known as well by the short note prefixt to Paines pamphlet, as a volume could do it.” Alexander Hamilton was also quick to read the political portents, which to him were ominous. At the beginning of the newspaper controversy, Jefferson quoted him as saying that Adams had been imprudent in stirring up the question and as predicting that “his business is done.” Several weeks later Hamilton revealed the depth of his concern by making a personal call on Jefferson. After giving a frank and rather formal statement of his own political views, he took pains to dissociate himself from Adams and his writings, particularly his Discourses on Davila, which he thought tended to weaken the national government. He had no doubt Adams’ intentions were pure, but, he added: “whoever by his writings disturbs the present order of things, is really blameable, however pure his intentions may be.” It was at this time, so Hamilton later informed Washington, that he had been instrumental in preventing two or three persons from making “a very severe and systematic attack upon Mr. Jefferson” because of the persecution of Adams resulting from the note in Paine’s pamphlet. Such an exercise of restraint was  surely not to protect Jefferson, as Hamilton implied. It testified rather to his clear perception that such a concerted attack would only have added fuel to the flames and made the Secretary of State loom even larger in the public estimation.
Jefferson himself was highly gratified with the overwhelming response of the people as reflected in the press. “I thank god,” he wrote Paine, “that they appear firm in their republicanism, notwithstanding the hopes and assertions of a sect here, high in names, but small in numbers.” He gave full credit for this to the timely appearance of Rights of Man. So did Otto, the French minister, who had long been annoyed by Discourses on Davila and what he called Adams’ diatribes against the revolution in France and the proceedings of the National Assembly. He had responded to these with great moderation, he reported, but the public had asserted itself with less reserve. “The gazettes abound with political darts of verse and epigram against Mr. Adams,” he wrote, “and it is generally believed that the Vice-President will lose his place at the first election. It is Mr. Paine in particular who has brought about this revolution in spirits.” But the salutary effect of Rights of Man, he added, had been greatly increased by the arrival of Montmorin’s instructions containing the King’s circular to all French diplomats signifying his acceptance of the constitution. This unprecedented document he had transmitted to the Secretary of State and promised to draw the attention of the public to its importance in every way possible. When George Hammond arrived as minister from England, he, too, reported that Paine’s pamphlet had produced a very open “diversity” between Jefferson and Adams. “The latter Gentleman in conversation (and I understand also in writing),” he added, “is very warm in his animadversions upon that event, and in his defence of the British constitution.”
Paine’s Rights of Man was indeed an essential factor in the sequence of events, but it was Samuel Harrison Smith’s improper use of Jefferson’s note to his father and Publicola’s response to it which triggered the national debate, bringing immense popular support to Jefferson and stamping upon John Adams the undeserved but enduring appellation of monarchist. For years to come, and especially as the pivotal election of 1800 approached, Adams’ political opponents did their best to revive the polemics of 1791. His honest anger and indiscreet expressions did little if anything to mitigate the effect of their efforts. “Of course,” wrote Gouverneur Morris in 1800, “the democrats and their demagogues, have had just cause to complain of the manner in which money is raised, and our expenditure is far from economical, so that no applause is to be expected on that score.—But the thing, which, in my opinion, has done most mischief to the federal party, is the ground given by some of them to  believe, that they wish to establish a monarchy.” Adams was by no means the only one who had provided such grounds for the opposition, but he was unquestionably less reserved in expressing his political sentiments than any other member of his party.
With the newspapers of the nation keeping Jefferson and Adams at the center of the stage, it is understandable that another and perhaps more important consequence has escaped notice. This concerned the relations of Washington and Jefferson. The controversy opened just at the time Hamilton and his supporters began to be increasingly apprehensive that Jefferson’s influence with the President was in the ascendant. The return of Adams’ son-in-law, William S. Smith, and the failure of his unofficial mission to England coincided with the appearance of the first essay by Publicola and thus tended to confirm these fears. Hamilton’s call on Jefferson and his express disapproval of Adams’ writings was perhaps another indication of his anxiety about the growing influence of the Secretary of State. Washington was undoubtedly concerned from the outset over the divisive controversy. On his return to Mount Vernon from his southern tour and before he had received Lear’s letter informing him of his conversations with Beckwith and Randolph, he asked particularly that a copy of Paine’s Rights of Man be sent by post so as to reach him at Georgetown, obviously to enable him to read the pamphlet on his journey back to the capital. To Jefferson’s prompt and candid explanation of his note to Smith, Washington returned only an icy silence. It is not known when he received Jefferson’s explanation, though it was probably some time after his arrival in Philadelphia at the height of what Monroe called “the fever.” Surprisingly, but perhaps because of the widespread popular support being given to Paine and because of what he had done for the American people in the struggle for independence, Jefferson, with the concurrence of Madison and acting indirectly through Edmund Randolph, recommended the author of Rights of Man for appointment as postmaster general. It is not surprising, however, that the recommendation was ignored—the appointment went instead to one who became an implacable opponent of Jefferson and all that he stood for, Timothy Pickering. When, even before the American contest of Burke and Paine quieted down, Jefferson added to his public commendation of Rights of Man the bestowal of political patronage on Philip Freneau to help found the National Gazette, he planted another fertile seed of doubt in the President’s mind which germinated in the even more bitter and divisive controversies of 1792. It was in the midst of those turmoils that Washington, deeply angered by Freneau’s attacks, finally acknowledged Paine’s letter of the preceding year and his gift of fifty copies of Rights of Man. The letter was an acknowledgment, not a response, and obviously the delay reflected Washington’s concern over the controversy and was not attributable, as he explained, merely to the pressure of official duties. There  was no mention of the dedicatory letter in the pamphlet. But Washington closed with an affirmation of his own sentiments: “I rejoice in the information of your personal prosperity; and as no one can feel a greater interest in the happiness of mankind than I do … it is the first wish of my heart, that the enlightened policy of the present age may diffuse to all men those blessings, to which they are entitled, and lay the foundation of happiness for future generations.”
The evidence is largely hidden in Washington’s silence, but, viewing the relationship of the two men during the remainder of Jefferson’s tenure as Secretary of State and over the ensuing years—marked as they were by the publication of the letter to Mazzei and other incidents which led ultimately to the withdrawal of Washington’s friendship—it is difficult to escape the conclusion that the deterioration of the bonds of friendship, trust, and affection that once existed between the central figure of the Revolution and the preeminent spokesman for its moral and philosophical propositions had its origin in the unauthorized publication of Jefferson’s letter to Jonathan Bayard Smith.
The Paine episode had one other lasting effect. It made Jefferson extraordinarily sensitive to the possibility that his private letters might improperly get into print. The note to Jonathan Bayard Smith was the first and one of the most excruciatingly embarrassing of such incidents, but it was by no means the last. When his words were garbled and misused for partisan purposes, as in the case of the famous letter to Mazzei, Jefferson suffered intensely. It was to John Adams himself that, late in life, he expressed his feelings on the subject most emphatically. Reading, he declared, was his delight. Then he added: “I should wish never to put pen to paper; and the more because of the treacherous practice some people have of publishing one’s letters without leave. Ld. Mansfield declared it a breach of trust, and punishable at law. I think it should be a penitentiary felony.” Once, writing to a trusted political confidant, Jefferson agreed that an earlier letter of his might be shown to “a few well tried friends” but then suggested that it be thrown into the fire because his confidence had been so often abused and because he had suffered so much in being exhibited before the public in terms not meant for them. “I recieve letters expressed in the most friendly and even affectionate terms,” he added, “sometimes perhaps asking my opinion on some subject. I cannot refuse to answer such letters, nor can I do it dryly and suspiciously. Among a score or two of such correspondents, one perhaps betrays me. I feel it mortifyingly; but conclude I had better incur  one treachery, than offend a score or two of good people. I sometimes expressly desire that my letter may not be published; but this is so like requesting a man not to steal or cheat, that I am ashamed of it after I have done it.” The characteristic comment is revealing. As a man of honor, torn between his desire to state his views on government with candor and his fear that his words might be exploited by political opponents, as in the Paine and Mazzei incidents, Jefferson nevertheless did not permit his inner distress to be stifling. Throughout life he continued to express his views vigorously and eloquently, though at times he thought it prudent not to reveal all of his feelings to a correspondent whom he did not know well or in whose discretion he did not have full confidence.
